Citation Nr: 1036433	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  02-20 222A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION


The Veteran had active service from December 1942 to March 1946.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama Regional Office (RO). 

This is the fifth time that this case has been before the Board.  
The Board remanded the Veteran's claim in February 2002, January 
2005, and June 2006; the Board issued a decision on the Veteran's 
claim in April 2007.  The Veteran appealed his claim to the Court 
of Appeals for Veterans Claims (Court).  As discussed below, 
however, the Veteran died while his appeal was pending.  
Accordingly, the Court vacated the April 2007 Board decision and 
dismissed the appeal from its jurisdiction.  


FINDING OF FACT

On December 18, 2008, the Veteran's attorney informed the Court 
that the appellant died in February 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


